                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA

IN RE:                                                       Case No. 19-12073-JCO-13
                                                             Chapter 13
Roland R. Harvey



                            Debtor



                            TRUSTEE'S OBJECTION TO CONFIRMATION
                          AND MOTION TO DISMISS PRE-CONFIRMATION
   COMES NOW, Daniel B. O'Brien, and pursuant to 11 U.S.C. §1325 objects to confirmation of
the Debtor plan as filed. As grounds for said objection, the Trustee states as follows :

1. The Debtor filed a petition seeking relief under Chapter 13 of the United States Bankruptcy Code
   on June 20, 2019.

2. The Debtor §341 Meeting of Creditors was held September 05, 2019.

(X) The Debtor has failed to commence plan payments as required by 11 U.S.C. §1326. Plan
    delinquency is $2,770.00.

(X) The Trustee requests an amended plan to properly treat Kirkland Financial. Creditor is not entitiled
to treatment in 7.2 of the plan.

    WHEREFORE, the above premises considered, Trustee objects to confirmation of the Debtor plan
and requests that the case be dismissed or in the alternative continued until such time as the above
referenced issues have been resolved


Respectfully submitted this October 01, 2019.


                                                              /s/Daniel B. O'Brien
                                                              Daniel B. O'Brien
                                                              CHAPTER 13 TRUSTEE
                                                              P.O. Box 1884
                                                              Mobile, AL 36633
                                                              Phone: (251)438-4615




     Case 19-12073       Doc 38      Filed 10/01/19 Entered 10/01/19 11:58:56          Desc Main
                                        Document Page 1 of 2
                                        CERTIFICATE OF SERVICE

   I, the undersigned, hereby certify that I have served a copy of the foregoing Trustee's Objection to
Confirmation on the parties listed below by either electronic mail or by placing same in the U .S. Mail,
postage prepaid and properly addressed this October 01, 2019.

         By First Class Mail:                               /s/Daniel B. O'Brien
         Roland R. Harvey                                   Daniel B. O'Brien
         P.O. Box 112                                       CHAPTER 13 TRUSTEE
         Stockton, AL 36579


         By Electronic Notification:
         Stephen L. Klimjack LLC




     Case 19-12073       Doc 38        Filed 10/01/19 Entered 10/01/19 11:58:56       Desc Main
                                          Document Page 2 of 2
